PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/452,871
Filing Date: 26 Jun 2019 
Appellant(s): Trim et al.



__________________
Andrew D. Wright (Reg. No. 58,267)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 2, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/10/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following grounds of rejection are applicable to the appealed claims: 
Claims 1-7 and 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


(2) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 1-7 and 15-27 have been rejected under USC 103. 

(3) Response to Argument
Appellant’s first argument: 
Appellant argues on pages 4 to 6 that the 101 rejection is in error. Under Step 2A Prong 1, the appellant cites the guidance in MPEP 2106.04(a)(2)(III) and asserts that claim 1 recites analyzing information about the patient using machine learning. Appellant cites various NPL definitions of machine learning and states that machine learning is a type of artificial intelligence that is, by definition, performed using a machine and cannot practically be performed in the human mind.


Examiner’s response to the appellant’s first argument:

Examiner disagrees with the appellant’s argument. When considered as a whole, the claim still recites an abstract idea, specifically, both a mental process and mathematical relationships & calculations as indicated in the final rejection. Machine learning uses artificial intelligence as a means to emulate the mental process of a human. In fact, the Oxford online Lexico dictionary defines artificial intelligence as “the theory and development of computer systems able to perform tasks normally requiring human intelligence, such as visual perception, speech recognition, decision-making, and translation between languages. Examiner also points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” The guidance also states to review the specification and upon such review the appellant is merely using a computer in the present application as a tool to perform the invention because the claim lacks specificity on how the machine learning process is actually being performed. Even if the claim recites a plethora of data manipulations, the use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. As indicated by the court in Cybersource Corp. v. Retail Decisions, Inc., the claimed step of “constructing a map of credit card numbers” was a limitation that was able to be performed “by writing down a list of credit card transactions made from a particular IP address.”


Appellant’s second argument: 
Appellant argues on pages 7 to 11 that under Step 2A Prong 2, claim 1 integrates the alleged judicial exception into a practical application because it provides an improvement in the technical field of using models to predict the vulnerability of a patient to a disease. The improvement includes the particular way in which the claims determine the prediction, i.e., by creating a new multivariate model (that does not previously exist) and then using this newly created multivariate model with extracted contextual factors to determine a vulnerability score (that does not previously exist). Appellant cites various paragraphs from the specification that describe the problems with conventional methods and the improvement. Appellant asserts that the claims specifically recite the improvement. Therefore, because the claims recite the described improvement in the field of predicting disease vulnerability, it follows that the claims integrate the alleged judicial exception into a practical application. Appellant then argues that the examiner is not performing a proper analysis under Step 2A Prong 2 through the recitation of "the solution presented is part of the abstract idea" since the examiner is not considering the claim as a whole. Appellant cites paragraphs from the 2019
Revised Patent Subject Matter Eligibility Guidance to assert that the examiner has conducted an improper analysis. Appellant states that the combination of features is unquestionably a meaningful limit on the broad concept of predicting disease vulnerability. The appellant also argues that the Examiner mischaracterized the claimed invention as being directed to "an improved multivariate model." Appellant asserts that the improvement is in the technical field of using models to predict the vulnerability of a patient to a disease. The claimed multivariate model is part of how the improvement is achieved, but the
improvement is not to a multivariate model itself. Specifically, the improvement includes the particular way in which the claims determine the prediction, i.e., by creating a new multivariate model (that does not previously exist) and then using this newly created multivariate model with extracted contextual factors to determine a vulnerability score (that does not previously exist). Appellant then points to the section heading of MPEP 2106.05(a)(II) and states that the word
"any" in that section heading and the description in the same section the improvement can be to "any other technology" means that the interpretation of "technology or technical field" should be broad, and there is no reason why using models for predicting diseases cannot be considered a "technology or technical field." 


Examiner’s response to the appellant’s second argument:

Examiner disagrees with the appellant’s arguments. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to boost the accuracy of a machine learning model on considering more than one disease, the claimed invention purports to use an off-the-shelf machine learning algorithm on a new set of data to determine a treatment for the patient. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). Examiner asserts that the solution being a part of the abstract idea was in reference to the entire claim as a whole which is solving the problem presented in the specification. There was no improper analysis and certainly no mis-characterization by the examiner. Examiner’s recitation of “improved multivariate model” was in reference to the appellant’s disclosure of improving over conventional models by “creating a new multivariate model that does not previously exist” (pg. 10 of appellant’s arguments). Again, the present invention is simply utilizing a conventional machine-learning model on a new set of data to determine a treatment for the patient versus actually improving the machine learning model. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. 


Appellant’s third argument: 
Appellant argues on pages 12 to 13 that in regards to claim 21 where the appellant asserts that since claim 21 recites using clustering, as indicated by the NPL definitions of clustering, the claim is not a mental process and cannot be performed in the human mind.


Examiner’s response to the appellant’s third argument:

Examiner disagrees with the appellant’s argument. While the appellant may have tried to clarify that they are determining clusters of diseases, this recitation is a very high-level versus the NPL definitions cited which disclose what is actually involved in a clustering algorithm. This high-level recitation by the appellant could be interpreted to mean manually grouping disease datapoints instead of recognizing patterns inside of data to classify the data into structures. Examiner again also points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” The guidance also states to review the specification and upon such review the appellant is merely using a computer in the present application as a tool to perform the invention because the claim lacks specificity on how the clustering process is actually being performed. 


For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
 /W.F./ Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/EVANGELINE BARR/Acting Supervisory Patent Examiner, Art Unit 3626 

 /ALEXANDER G KALINOWSKI/ Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.